Citation Nr: 0200129	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  00-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for residuals of flash 
burns of the eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO rating decision.  In view of the 
record, including the veteran's substantive appeal, the Board 
construes the issues on appeal as service connection for 
hypertension, epididymitis, and residuals of flash burns of 
the eyes.  While there have been some prior final RO 
decisions on these issues, the file shows that since then 
there have been numerous additional medical records submitted 
which are considered new and material evidence to reopen the 
claims; thus the Board will review the reopened claims on a 
de novo basis.  38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The appeal initially also included an issue of service 
connection for tinnitus, but the veteran's substantive appeal 
withdrew that issue, and it is not before the Board.  
38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  The veteran's hypertension began during his active 
military service.  

2.  The veteran's epididymitis began during his active 
military service.  

3.  Any flash burns of the eyes in service resolved without 
residual disability.  The veteran has refractive error of 
vision, which is unrelated to flash burns of the eyes, and 
which is not a disability for VA compensation purposes.  




CONCLUSIONS OF LAW

1.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Epididymitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Claimed residuals of flash burns of the eyes were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, rating decisions, 
and the statement of the case, the veteran has been notified 
of the evidence necessary to substantiate his claims.  
Relevant medical records have been obtained and VA 
examinations have been given when necessary to decide the 
claims.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001) (Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

1.  Hypertension

The evidence shows the veteran served on active duty in the 
Navy from November 1972 to February 1976.  A physical 
examination in December 1972 showed blood pressure of 130/78, 
and a physical examination in February 1973 showed blood 
pressure of 118/74.  At an October 1975 medical board 
examination for a left knee condition (which is now service-
connected), blood pressure was noted to be 140/90.  When seen 
for an eye evaluation in November 1975, blood pressure was 
noted to be 140/100.

Post-service medical records include an April 1976 VA 
examination at which there were no abnormal cardiovascular 
findings; however, blood pressure was not measured at this 
examination.  When seen as a VA outpatient for a knee problem 
in May 1977, blood pressure was 150/100.  When seen for a 
knee problem in March 1982, blood pressure was 156/84; and 
when seen for a viral syndrome in September 1982, blood 
pressure was 130/94.  At a February 1984 outpatient visit for 
a knee problem, blood pressure was 160/100; it was noted that 
records since 1982 showed elevated blood preessure; and 
hypertension was diagnosed and medication prescribed.  
Numerous later medical records show the veteran frequently 
had elevated blood pressure and intermittenly took medication 
for hypertension.  At a visit to a VA hypertension clinic in 
May 1987, the veteran's blood pressure was 164/100 and 
160/92, and he was taking medication for hypertension; the 
examiner commented that hypertension appeared in the 
veteran's military medical records, and he advised the 
veteran to file a claim for service connection for this 
condition.  Numerous later medical records show ongoing 
hypertension, and in 1995 the veteran had a cerebrovascular 
accident, and in 1997 he had a myocardial infarction.  A June 
1999 VA examination included a diagnosis of hypertension, and 
the veteran gave a history of such problem in service.

Hypertension means persistently high arterial blood pressure.  
While medical authorities have suggested various thresholds 
for high blood pressure, one common one is a systolic reading 
of 140 and a diastolic reading of 90.  See Dorland's 
Illustrated Medical Dictionary 635 (26th ed. 1981).  With 
this in mind, it is noted that the veteran's last two 
reported blood pressure readings in service, in October and 
Novembr 1975, were elevated.  He was discharged from service 
in February 1976, and a VA examination shortly thereafter did 
not measure his blood pressure.  The next reported blood 
pressure reading, in May 1977, slightly more than a year 
after service, was elevated.  Medical records in the 1980s 
and since then show elevated blood pressure readings and a 
diagnosis of hypertension, and one clinician stated that 
hypertension was shown in the military records.

While chronic hypertension may not have been clearly shown in 
service, elevated blood pressure was shown.  There is no 
evidence of hypertension to a compensable degree within the 
year following service, as required for a presumption of 
service connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Nonetheless, service connection 
is still possible for a condition first diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  By one view of the evidence, the 
veteran's elevated blood pressure near the end of his service 
signified the beginning of hypertension, which may have been 
labile for a period after service until maturating into 
chronic essential hypertension.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds such was the case.  

The Board finds that the veteran's hypertension began during 
his active service.  As such condition was incurred in 
service, service connection is warranted.

2.  Epididymitis

The veteran's service medical records show he was seen in 
March 1975, at which time he reported trauma to the groin a 
week ago and three days of pain and swelling of the left 
testicle.  He was diagnosed and treated for left 
epididymitis.  In April 1975, he was seen for recurrent 
epididymitis, and he reported the condition had never 
completely resolved.  The assessment was resolving subacute 
epididymitis, and he was to continue using medication for a 
couple of weeks.  At an October 1975 medical board 
examination (for a knee problem), the genitourinary system 
was normal on clinical evaluation.  

Post-service medical records include an April 1976 VA 
examination at which the genitourinary system was negative.  
The veteran was treated for right epididymitis-orchitis in 
February 1986, and in June 1986 he was hospitalized for 
several days for this condition.  A history of epididymitis 
was noted on an November 1992 VA examination.  VA medical 
records from February 1997 show the veteran complained of a 
sore and swollen left testicle, and he was diagnosed with 
epididymitis.  VA outpatient treatment records from October 
1999 show the veteran was seen for right testicular pain, and 
the assessment was epididymitis.  In various statements the 
veteran has described recurrent episodes of epididymitis 
since service.

The medical evidence shows the first episodes of epididymitis 
(on the left side) occurred in service, requiring treatment 
for a number of weeks.  Post-service medical records show 
recurrent episodes of epididymitis on both sides, most 
recently on the right side.  Given the nature of the 
condition, whether it is on the left or right side is not 
significant from the standpoint of service connection.  While 
chronic epididymitis during service is not clearly shown, 
there is a continuity of symptoms since service, tending to 
show that current chronic epididymitis began in service.  
38 C.F.R. § 3.303(b).  With application of the benefit-of-
the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds that 
epididymitis was incurred in service, warranting service 
connection.

3.  Residuals of flash burns of the eyes.

Service medical records show that vision in both eyes was 
20/20 on physical examinations in December 1972 and February 
1975.  On an October 1975 physical examination for a medical 
board (because of a knee problem), the eyes were normal on 
clinical evaluation, and corrected visual acuity was 20/30 in 
both eyes.  In November 1975, the veteran was seen at a 
clinic and asked whether his 20/30 vision in the eyes was 
related to flash burns to the eyes which he said he had in 
1973.  Physical examination of the eyes was normal, and the 
impression was slight decreased visual acuity on physical 
examination.  He was referred to the ophthalmology clinic for 
further evaluation.  When seen in the ophthalmology clinic in 
December 1975, examination of the eyes, including fundoscope 
and slit lamp examinations, showed the eyes were normal.  He 
had refractive error which could be corrected to 20/15 in 
both eyes.  The impression was myopia with a small amount of 
astigmatism, correctable to 20/15 in both eyes.

Post-service medical records show refractive error of the 
eyes.  At a November 1992 VA examination, the veteran 
reported that in service he had a flash burn of the eyes, his 
eyes were bandaged for two weeks, and he had a good recovery.  
Current examination showed the eyes were normal, with no 
retinal or corneal scars.  Vision was corrected with glasses 
to 20/30 vision in the right eye and 20/20 in the left eye.  
Diagnoses included a remote past history of flash burn to the 
cornea with full recovery.  At a June 1999 VA examination, it 
was noted the veteran wore eyeglasses and his vision could be 
corrected to 20/20 in his right eye and 20/25 in his left 
eye.

The actual incident of flash burns of the eyes is not 
documented in service medical records.  However, assuming it 
occurred, the medical evidence demonstrates that it resulted 
in no chronic residual damage to the eyes.  Examinations of 
the eyes both during and after service demonstrate that the 
eyes are normal and that there are no residuals of the 
reported flash burns.  The medical records do show that the 
veteran has refractive error of vision, but this has not been 
related to prior flash burns.  Moreover, refractive error is 
not considered a disability for VA compensation purposes, and 
it may not be service connected.  38 C.F.R. § 3.303(c).

The weight of the credible evidence shows the veteran does 
not have current residuals of reported flash burns of the 
eyes.  Without current residuals, there is no disability to 
service connect.  Claimed residuals of flash burns were not 
incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).







ORDER

Service connection for hypertension is granted.

Service connection for epididymitis is granted.

Service connection for residuals of flash burns of the eyes 
is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

